Title: I. First State of the Report on Commerce, [before 23 August 1793–after 13 April 1794]
From: Jefferson, Thomas
To: Congress



[before 23 Aug. 1791–after 13 Apr. 1792]

The Secretary of state, to whom was referred by the house of Representatives the Report of a committee on the written message of the President of the U.S. of the 14th. of Feb. 1791. with instruction to report to Congress the nature and extent of the privileges and restrictions of the commercial intercourse of the U.S. with foreign nations, and the measures which he should think proper to be adopted for the improvement
 of the commerce and navigation of the same, has had the same under consideration, and thereupon makes the following
Report.
The nations with which the U.S. have their chief commercial intercourse are Spain, Portugal, France, Great Britain, the United Netherlands, Denmark and Sweden, and their American possessions: and the articles of Export which constitute the basis of that commerce with their respective amounts are



  Dollars


Bread-grains, & meals to the amount of
 7,649,887


Tobacco
 4,349,567


Rice
 1,753,796


Wood
 1,263,534


salted fish
  941,696


pot & pearl-ash
  839,093


salted meats
  599,130


Indigo
  537,379


horses & mules
  339,753


whale oil
  252,591


flax seed
  236,072


tar, pitch & turpentine
  217,177


live provisions
  137,743


ships



foreign goods
  620,274


To descend to articles of smaller value than these would lead into a minuteness of detail neither necessary nor useful to the present object.
Our Navigation depending on the same commerce will appear by the following statement of the tonnage of our own vessels, entering in our ports, in one year, from those several nations, and their possessions. This was from Oct. 1789. to Sep. 1790 inclusive, as follows.


Spain
 19,695 tons


Portugal
 23,576


France
116,410


Gr. Britain
 43,580


United Netherlds.
 58,858


Denmark
 14,655


Sweden
    750.


Of our Commercial objects, Spain recieves favorably our Salted fish, Wood, Ships, Tar, pitch and turpentine.
They do not discourage our Rice, Pot and Pearl ash, Salted provisions or Whale oil. But these articles being in small demand at their markets, are carried thither but in a small degree.
 
Tobacco, Indigo, and Bread grains are not recieved there. Nor are Meals, for their own consumption: but, for the use of their Colonies, Meals were heretofore admitted favourably. Lately, however, we are told that duties of from half a dollar to 2. dollars the barrel are imposed on all foreign flour re-exported to their colonies; the duties being so proportioned to the current price of their own flour, as that both together are to make the constant sum of 9. dollars per barrel.
Themselves and their colonies are the actual consumers of what they recieve from us.
Our Navigation is free with the kingdom of Spain; foreign goods being recieved there in our ships on the same conditions as if carried in their own, or in the vessels of the country of which such goods are the manufacture or produce.
Portugal recieves favourably our Grain and Bread, Salted fish, and other Salted provisions, Wood, Tar, pitch, and turpentine.
For Flax-seed, Pot and Pearl-ash, tho not discouraged, there is little demand.
Our Ships pay 20. per cent on being sold to their subjects, and are then free bottoms.
Foreign goods (except those of the E. Indies) are recieved on the same footing in our vessels as in any others, that is to say, on general duties of from 20. to 28. per cent: and consequently our Navigation is unobstructed by them.
Themselves and their Colonies consume what they recieve from us.
These observations extend to the Azores, Madeira and the Cape de Verd islands.
France recieves favorably our Bread grains, and meals, Rice, Wood, Pot and Pearlashes.
A duty of 5. sous the kental is paid on our Tar, pitch and turpentine. Our Whale oils pay 6. livres the Kental, and are the only foreign whale oils admitted. Our Indigo pays 5. livres the Kental, their own two and a half. But a difference of quality, still more than a difference of duty prevents it’s seeking that market.
Salted beef is recieved freely for exportation; but if for homeconsumption, it pays 5 livres the kental. Other Salted provisions pay that duty in all cases, and Salted fish the prohibitory one of 20. livres the kental.
Our ships are free to carry thither all foreign goods, except those of the E. Indies, except tobaccos not of our own growth: and they participate with theirs the exclusive carriage of our whale oils and tobacco.
Under their former government our tobacco was under a monopoly, but paid no duties; and our ships were freely sold in their ports and converted into national bottoms. The present government, since the last
 session of Congress, has taken from our ships this privilege. They emancipated tobacco from it’s monopoly, but subjected it to duties of 18. livres 15 sous the kental, carried in their own vessels, and 25. livres carried in ours; a difference more than equal to the freight of the article.
They and their colonies consume what they recieve from us.
Great Britain recieves favorably our Pot and Pearl ash, Indigo, Flax seed, Wood, Tar, pitch and turpentine.
Our Tobacco, for their own consumption, pays ⅓ sterl. the pound, custom and excise, besides heavy incidental expences. And Rice, in the same case, pays 7/4 sterl. the hundred weight; which rendering it too dear as an article of food, it is consequently used in very small quantity.
Our whale oils and Bacon are under prohibitory duties, and Salted fish and all other Salted provisions are prohibited. Our Grains, Meals and Bread are prohibited also, unless in times of such scarcity as may raise the price of Wheat to 50/ sterl. the quarter and other grains and meals in proportion.
Our Ships, even when purchased by their own subjects, are not permitted to be made free bottoms.
The vessels of no nation can carry thither any thing which is not of the production or manufacture of the country to which they belong; nor can ours, according to a late decision, carry even our own productions, unless they have been actually built within the U.S.
The greater part of what they recieve from us is re-exported to other countries, and consequently their profits thereon are intercepted between us and the consumers.
The United Netherlands prohibit our pickled beef and pork, meals and bread of all sorts, and lay a prohibitory duty on spirits distilled from grain.
All other of our productions are recieved on varied duties, which may be reckoned, on a medium, at about 3. per cent.
They consume but a small part of what they recieve, and consequently, as to the great mass, they intercept, between us and the consumer, a portion of the value equal to the charges attending an intermediate deposit.
Foreign goods, except some West India articles are recieved in the vessels of any nation.
Our Ships may be sold and naturalized there with exceptions of one or two privileges which scarcely lessen their value.
Denmark
Sweden recieves favorably our Grains and Meals, Salted provisions, Indigo and Whale oil.
 
They subject our Rice to duties of 1.6 Dollars the hundred weight carried in their own vessels, and of 2.25 Dollars the hundred weight carried in ours or any others. Being thus rendered too dear as an article of common food, little of it is consumed with them. Of our tobaccos they are considerable consumers but levy heavy duties on them also; their duties of entry town duties and excise being 4.38 Doll. the hundred weight, if carried in their own vessels, and of 40. per cent on that additional if carried in our own or any other vessels.
They prohibit altogether our Bread, Fish, Pot and Pearl ashe, Flax seed, Tar, pitch and turpentine, Wood (except oak-timber and masts) and all foreign manufactures.
Under so many restrictions and prohibitions, our Navigation with them is reduced almost to nothing.
With our Neighbors, an order of things much harder presents itself. The extraordinary circumstances of the moment in which the inhabitants of this hemisphere became acquainted with those of the other, placed them in a predicament which still continues, and which is as new in the moral as in the physical world. The reciprocal rights and duties established by the laws of nature between neighbor nations, to supply by mutual exchange the wants of the one with the redundancies of another, rights and duties well recognised and practised in other parts of the earth, are suspended for the inhabitants of this; and their existence is directed, not to their own happiness, but to that of their Antipodes. To these laws are submitted the native descendants, as well of the conquerers, as of the conquered people.
Spain and Portugal refuse, to those parts of America which they govern, all direct intercourse with any people but themselves. The commodities in mutual demand, between them and their neighbors, must be carried to be exchanged in some port of the governing country, and the transportation between that and the subject state must be in a domestic bottom.
France and Great Britain admit their West India possessions to recieve directly our maize, rice, vegetables, fresh provisions, horses, wood, tar, pitch and turpentine. France prohibits our other bread-stuff to her possessions: Great Britain admits it. France admits our fish on a duty of 5.? the kental, and our salted provisions (except pork). Great Britain prohibits both. Our vessels are free to carry our own commodities to the French West Indies, and to bring away rum and melasses But we are not permitted to carry our own produce to the British West Indies. Their vessels alone may take from us, and bring in exchange rum, melasses, sugar, coffee, cocoa-nuts, ginger and pimento. There are
 indeed some freedoms in the island of Dominica, but under such circumstances as to be little used by us. To the British continental colonies, and to Newfoundland every thing is prohibited. Their governors however, in times of distress, have power to permit a temporary importation of certain articles, in their own bottoms, but not in ours.
In the West India islands of the United Netherlands, Denmark and Sweden vessels and commodities are freely recieved, subject to duties, not so heavy as to have been complained of.
To sum up these restrictions, so far as they are important
1. in Europe.
Our breadstuff is prohibited in England and Spain, except, as to Spain, Meals for re-exportation.
Our Tobaccoes are heavily dutied in England, Sweden, and France, and prohibited in Spain and Portugal.
Our Rice is heavily dutied in England and Sweden, and prohibited in Portugal.
Our Fish and salted Provisions are prohibited in England, and under prohibitory duties in France.
Our Whale oils are prohibited in England and Portugal.
And our Vessels denied naturalization in Engld. and France.
2. in the West Indies.
All intercourse is prohibited with the possessions of Spain and Portugal.
Our salted Provisions and Fish are prohibited by England.
Our salted Pork and Bread-stuff (except Maize) are prohibited by France, and our salted Fish heavily dutied.
3. in the article of Navigation
Our own carriage of our own tobacco is heavily dutied in France and Sweden.
We can carry no article, not of our own production, to the British ports in Europe:
Nor even our own produce to her American possessions.
Such being the restrictions on the Commerce and Navigation of the U.S. the question is in what way they may best be removed, modified, or counteracted?
As to Commerce, two methods occur, 1. by friendly arrangements with the several nations with whom these restrictions exist; or 2. by the separate act of our own legislatures for countervailing their effects.
There can be no doubt but that friendly arrangement is the most eligible. Instead of embarrassing Commerce under piles of regulating laws, duties and prohibitions, could it be relieved from all it’s shackles
 in all parts of the world, could every country be employed in producing that which nature has best fitted it to produce, and each be free to exchange with others mutual surplusses for mutual wants, the greatest mass possible would then be produced of those things which contribute to human life and human happiness; the numbers of mankind would be increased, and their condition bettered. In such a state of things Agriculture would be doubly eligible to us, as to the profits of our labour, it would add the profits of a greater portion of our lands, which must lie idle and unprofitable in proportion as we betake ourselves to arts and manufactures.
Would even a single nation begin with the U.S. this system of free commerce, it would be adviseable to begin it with that nation; since it is only one by one that it can be extended to all. If the circumstances of either party should render it expedient to levy a revenue by way of impost on commerce, it’s freedom might be modified in that particular by mutual and equivalent measures, preserving it entire in all others.
Some nations not yet ripe for free commerce in all it’s extent, might still be willing to mollify it’s restrictions and regulations for us, in proportion to the advantages which an intercourse with us might offer. Particularly they may concur with us in reciprocating the duties to be levied on each side, or in compensating any excess of duty by equivalent advantages of another nature. Our commerce is certainly of a character to entitle it to favor in most countries. The commodities we offer are either Necessaries of life; or Materials for manufacture; or convenient subjects of Revenue: and we take in exchange either Manufactures when they have recieved the last finish of art and industry; or mere Luxuries, which we might do without, or furnish to ourselves. Such a Customer may reasonably expect welcome, and friendly treatment every where: a Customer too whose demands, increasing with their wealth and population, must very shortly give full employment to the whole industry of any nation whatever, in any line of supply it may get into the habit of calling for from them.
But should any nation, contrary to our wishes, suppose it may better find it’s advantage by continuing it’s system of prohibitions, duties and regulations, it behoves us to protect our citizens and their commerce by counter-prohibitions, duties and regulations also. A free commerce is not to be given in exchange for restrictions and vexations: nor is it likely to produce a relaxation of them.
Our Navigation involves still higher considerations. As a branch of Industry it is valuable; but, as a means of Defence, indispensable.
It’s value as a branch of Industry is enhanced by the dependance of so many other branches on it. For tho’, in times of peace, other nations may
 carry our produce to market for us (if it be desireable that other nations should carry for us) yet when those nations are at war with each other, if we have not within ourselves the means of transportation, our produce must be exported in belligerent vessels at the increased expence of war freight and insurance, and the articles which will not bear that must perish on our hands.
But it is as a Means of Defence that our Navigation will admit neither neglect nor forbearance. The position and circumstances of the U.S. leave them nothing to fear on their land-board, and nothing to desire beyond their present rights. But on their Sea-board they are open to injury, and they have there too a Commerce which must be protected. This can only be done by possessing a respectable body of citizen-seamen. 
Were the Ocean, which is the common property of all, open to the industry of all, so that every person and vessel should be free to take employment wherever it could be found, the U.S. would certainly not set the example of appropriating to themselves exclusively any portion of the common stock of occupation. They would rely on the enterprize and activity of their citizens for a due participation of the benefits of the seafaring business, and for keeping the marine class of citizens equal to their object. But where a particular nation shall grasp at undue shares, and more especially where they sieze on the means of the U.S. to convert them into aliment for their own strength, and withdraw them entirely from the support of those to whom they belong, defensive and protecting measures become necessary on the part of the state whose marine resources are thus invaded; or it will be disarmed of it’s defence, it’s productions will lie at the mercy of the nation which has possessed itself exclusively of the means of carrying them, it’s commercial independance is gone, and political must follow commercial influence. The carriage of our own commodities, if once established in another channel, cannot be resumed in the moment we may desire. If we lose the seamen whom it now occupies, we lose the present means of marine defence, and time will be requisite to raise up others when any disgrace or losses shall bring home to our feelings the error of having abandoned them. The materials for maintaining our due share of navigation are ours in abundance. And as to the mode of using them, we have only to adopt the principles of those who thus put us on the defensive, or others equivalent and better adapted to our circumstances.
The following principles appear perfectly just; and being founded in reciprocity, can give no cause of complaint.

1. Where a nation imposes high duties on our productions, or prohibits them altogether, it will be proper for us to do the same by theirs; selecting at first those articles of manufacture which we take from them
 in greatest quantity, and which at the same time we could the soonest furnish to ourselves, or obtain from other countries; imposing on them duties, lighter at first, but heavier and heavier afterwards as other channels of supply should open; the proceeds of the duties on such manufactures to be applied to the importation of the manufacturer himself, and in aid of those employed in the same line at home. The oppressions on our agriculture in foreign ports would thus be made the occasion of promoting arts and manufactures at home and of relieving ourselves from a dependance on the councils and conduct of others.
2. Where a nation refuses to recieve in our vessels any productions but our own, we should refuse to recieve in theirs any but their productions. The bill reported by the committee is well framed to effect this.
3. Where a nation refuses to consider any vessel as ours which has not been built within the U.S. we should refuse to consider as theirs any vessel not built within their territory.
4. Where a nation refuses us the carriage of our own productions to certain countries under their subjection, we should refuse to them the carriage of the same productions to the same countries; and perhaps even to any others. And that this restriction might bring no inconvenience on the agriculture of our country, it might be proper to begin by leaving the present moderate tonnage duty on the vessels of that nation for the first year, doubling it the second, trebling it the third quadrupling it the fourth and prohibiting them afterwards from the carriage of such productions altogether.

It is true we must expect some inconvenience in practice from the establishment of discriminating duties. But in this, as in so many other cases, we are left to chuse between two evils. These inconveniencies are nothing, when weighed against the loss of wealth and loss of force which will follow our perseverance in the plan of indiscrimination. When once it shall be percieved that we are either in the system or the habit of giving equal advantages to those who extinguish our commerce by duties and prohibitions, and commit encroachments on our navigation, as to those who treat both with liberality and justice, liberality and justice will be converted into duties and prohibitions. It is not to the moderation and justice of others we are to trust for fair and equal access to market with our productions, or for our due share in the transportation of them; but to our own means of independance, and the firm will to use them. Nor do the inconveniencies of discrimination merit consideration. Not one of the nations before mentioned, perhaps not a commercial nation on earth, is without them. In our case, one distinction alone will suffice, that is to say, between nations who favor our
 productions and navigation, and those who do not favor them. One set of moderate duties, say the present duties for the first, and a fixed advance on these as to some articles, and prohibitions as to others, for the last.
Still it must be repeated that friendly arrangements are preferable with all who will come into them; and that we should carry into such arrangements all the liberality and spirit of accomodation which the nature of the case will admit.
Proposals of friendly arrangement have been made by the present government to that of Great Britain, as the message states: but being already on as good a footing in right, and a better in fact, than the most favoured nation, they do not discover any disposition to have it meddled with.
Like proposals of friendly arrangement should be made to those other nations with whom we have such commercial intercourse as may render arrangements important. In the mean while it will rest with the wisdom of Congress to determine whether, as to those nations, they will not surcease ex parte regulations, on the reasonable presumption that they will concur in doing whatever justice and moderation dictate should be done.
